Citation Nr: 0315089	
Decision Date: 07/08/03    Archive Date: 07/17/03

DOCKET NO.  00-22 548A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for hepatitis C


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


INTRODUCTION

The veteran had active service from June 1968 to September 
1971

This appeal arises from a November 1999 rating decision of 
the Department of Veterans Affairs (VA) regional office (RO) 
in Buffalo, New York.

In September 2002 the Board undertook further development of 
this case pursuant to authority granted by 38 
C.F.R.§ 19.9(a)(2) (2002).  That regulation was invalidated 
by the United States Court of Appeals for the Federal 
Circuit.  Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board's 
development yielded relevant evidence.  In light of the fact 
that this decision grants the veteran's claim on appeal, the 
Board's consideration of the new evidence in the first 
instance is not prejudicial to the veteran.


FINDING OF FACT

The veteran currently has hepatitis C as the result of 
incidents during service.


CONCLUSION OF LAW

Hepatitis C was incurred in active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Among other things, the VCAA eliminated 
the well-grounded-claim requirement and modified the 
Secretary's duties to notify and assist claimants.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); see Holliday v. Principi, 14 Vet. App. 280, 284-86 
(2001) (holding all sections of VCAA are retroactive).

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the 
appellant in substantiating his claim.  

A grant of service connection requires medical evidence of a 
current disability, medical, or in some cases lay, evidence 
of in-service incurrence of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  38 U.S.C.A. 
§ 1110; Hickson v. West, 12 Vet. App. 247, 253 (1999).

In this case there is competent evidence that the veteran 
currently has hepatitis C.  During VA hospitalization in 
February and March 1999, an enzyme immunoassay was positive 
for hepatitis C anti-body.  Hepatitis C was diagnosed on VA 
hospitalization in February 2001.  

The remaining question is whether the current hepatitis C can 
be linked to a disease or injury in service.  While the 
service medical records contain no findings referable to 
hepatitis C, service connection may be granted for a disease 
diagnosed after service, if all the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

On examination in May 2003, the VA examiner concluded that 
the most important factors in the incurrence of the veteran's 
hepatitis C were his receipt of a number of shots with a 
"gun" during service; and an incident in which he was 
involved in the explosion of a boat, incurred open wounds, 
and was exposed to the blood of other wounded people.  The 
service medical records confirm that the veteran was involved 
in a boat explosion, and incurred a laceration to the head 
that reportedly bled profusely.  Service connection has been 
established for the residuals of shell fragment wounds of the 
legs and feet.  

The examiner also cited the veteran's unprotected sexual 
contacts and the eating of raw fish during service as factors 
in his incurrence of hepatitis C.  The examiner concluded 
that the veteran's hepatitis C was more likely than not 
service connected.  

The record shows that the veteran received a tattoo in 1984, 
and had a history of "mainlining" heroin.  However, no 
medical professional has attributed hepatitis C to these 
post-service risk factors.  

The only competent opinion is to the effect that the 
veteran's current hepatitis C resulted from incidents during 
service.  Accordingly, the Board concludes that the evidence 
is in favor of the grant of service connection for hepatitis 
C.


ORDER

Service connection for hepatitis C is granted.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

